 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10

11   WAYNE S. CALHOON,                         No. 2:20-CV-02046-KJM-AC
12                  Plaintiff,
13         v.
14   MOTEL 6 OPERATING L.P. dba MOTEL
     6 SOUTH LAKE TAHOE; JAMES
15   HIGHTOWER; DOES 1-25 inclusive,
16                  Defendants.
17   ___________________________________
18   WAYNE S. CALHOON,                         No. 2:19-cv-02165-KJM-JDP
19                  Plaintiff,
20         v.                                  RELATED CASE ORDER
21   CITY OF SOUTH LAKE TAHOE
     POLICE DEPARTMENT; CITY OF
22   SOUTH LAKE TAHOE; NICK
     CARLQUIST; DEREK SIMON; JOSEPH
23   ACKER; MATTHEW MORRISON;
     TRAVIS CABRAL, each individually and
24   in his official capacity; DOES 1-25
     inclusive,
25
                    Defendants.
26

27

28
                                               1
 1                  Examination of the above-captioned actions reveals that they are related within the
 2   meaning of Local Rule 123(a). Here, “both actions involve similar questions of fact and the same
 3   question of law and their assignment to the same Judge or Magistrate Judge is likely to effect a
 4   substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of
 5   these matters to the same judge is likely to effect a substantial savings of judicial effort and is
 6   likely to be convenient for the parties.
 7                  The parties should be aware that relating cases under Rule 123 causes the actions
 8   to be assigned to the same judge – it does not consolidate the actions. Under Rule 123, related
 9   cases are generally assigned to the judge and magistrate judge to whom the first filed action was
10   assigned.
11                  As a result, it is hereby ORDERED that 2:20-CV-02046-KJM-AC is reassigned
12   from Magistrate Judge Allison Claire to Magistrate Judge Jeremy D. Peterson. Henceforth, the
13   caption on documents filed in the reassigned case shall be shown as: 2:20-cv-02046-KJM-JDP.
14          It is further ORDERED that the Clerk of the Court make appropriate adjustment in the
15   assignment of civil cases to compensate for this reassignment.
16                  IT IS SO ORDERED.
17   DATED: June 21, 2021.
18

19

20

21

22

23

24

25

26

27

28
                                                         2
